DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 5/15/2022. Claims 1-3, 5-10, 12-17, and 19-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 5/18/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190187923 A1, hereinafter Kim) in view of Kim Kang-Yong (US 20200073562 A1, hereonafter Kim Kang-Yong) in view of Nishiyama et al. (US 20200201736 A1)
As per claim 1, Kim teaches:
(Currently Amended) A data writing method for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the data writing method comprising: [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit.] writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, and [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] the first write speed is different from the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data. ]	wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.]
However, Kim does not explicitly disclose but Kim Kang-Yong discloses:
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 2, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]
As per claim 3, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the step of writing the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the step of writing the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 6, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 2 as shown above and further teaches:
wherein the first write speed and the second write speed differ by at least five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data at 52 megabytes/second a ‘HS 400 mode’ may transmit data at 400 megabytes/second (para. 28, lines 1-8), where the difference between the slowest speed mode, the high-speed mode at 52 megabytes/sec, and the fastest speed mode, the HS 400 mode at 400 megabytes/sec, differ by at least five times; Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
As per claim 7, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 1 as shown above and further teaches:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
As per claim 8, Kim teaches:
A memory storage device, comprising: a connection interface unit configured to couple to a host system; [Kim teaches a host interface connected to the host system (para. 32, lines 1-5; para. 35, lines 1-3)] a rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit; and [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit.] a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module, [Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to both the host interface, which corresponds to the claim’s connection interface unit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module (figure 1)] wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] and the first write speed is different from the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.] wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.]
However, Kim does not explicitly disclose but Kim Kang-Yong discloses:
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit,  [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
wherein the memory control circuit unit is configured to write first-type data into the first physical unit at a first write speed via a memory interface of the memory control circuit unit with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory control circuit unit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface of the memory control circuit unit with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 9, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]
As per claim 10, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the operation that the memory control circuit unit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory control circuit unit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 13, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 9 as shown above and further teaches:
wherein the first write speed and the second write speed differ by at least five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data at 52 megabytes/second a ‘HS 400 mode’ may transmit data at 400 megabytes/second (para. 28, lines 1-8), where the difference between the slowest speed mode, the high-speed mode at 52 megabytes/sec, and the fastest speed mode, the HS 400 mode at 400 megabytes/sec, differ by at least five times; Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
As per claim 14, Kim in view of Kim Kang-Yong in view of Nishiyama teaches all the limitations of claim 8 as shown above and further teaches:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
As per claim 15, Kim teaches:
A memory control circuit unit for controlling a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the memory control circuit unit comprises: a host interface, configured to couple to a host system, [Kim teaches a semiconductor memory device (non-volatile memory module) (para. 25, lines 1); Kim further teaches the memory device comprising an ‘OS region’ and a ‘normal region’ (para. 8, lines 1-14), where the storage areas in 'normal region' corresponds to the first physical unit and the storage areas in 'OS region' corresponds to the second physical unit; Kim teaches a host interface connected to the host system (para. 32, lines 1-5; para. 35, lines 1-3); Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to a host interface, which corresponds to the claim’s connection interface unit (figure 1)] a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory interface; [Kim teaches a memory interface which is coupled to both the controller, which corresponds to the claim’s memory management circuit, and the semiconductor memory device, which corresponds to the claim’s rewritable non-volatile memory module. (figure 1); Kim teaches a controller, which corresponds to the claim’s memory control circuit unit, being coupled to a host interface, which corresponds to the claim’s connection interface unit (figure 1)] wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, wherein the first-type data is different from the second-type data, [Kim teaches a controller that can employ two modes of operation, where a first mode involves receiving OS code data in a lower operation speed and a second mode involves storing other data in a higher operation speed (para. 8, lines 1-14); where first mode also stores the OS code data into the OS region and the second mode stores other data into the normal region. (para. 8, lines 1-14); Kim also discloses a memory interface connected to the semiconductor memory device comprising the storage areas (see fig. 1), where the memory interface may be a component through (via) which the writing process involving different speed may be executed, but not the exclusive participant nor the sole component determining the writing speed.] and the first write speed is different from the second write speed [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speeds for operations pertaining to each type of data are different, as the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.], wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module. [Kim teaches storing OS code data and other data (para. 8, lines 1-14), where the OS code data, which corresponds to the second-type data, necessarily contains the data that manages hardware, including the rewritable non-volatile memory module, that are coupled to the operating system, and the other data not comprising the OS code data may also contain user data.]
Kim does not explicitly disclose, but Kim Kang-Yong discloses:
wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Kim Kang-Yong teaches a memory device where the interactions between the memory dice, which corresponds to physical units in the claim, and the controller may occur at two distinct clock signal speeds, which corresponds to the claim’s clock frequency (para. 44, lines 1-22), where Kim Kang-Yong’s system clock signal’s first speed corresponds to the claim’s second clock frequency, and Kim Kang-Yong’s system clock signal’s second speed, which is different than from Kim Kang-Yong’s system clock signal’s first speed by the virtue of being faster, corresponds to the claim’s first clock frequency]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim by incorporating the teachings of Kim Kang-Yong to provide a use of different clock rates to determine different data writing speeds. Doing so would provide for improved data transmissions by avoiding scenarios where a common clock signal may limit the write bandwidths of memory dice supporting lower latency (Kim Kang-Yong: para. 10, lines 11-18).
Therefore, it would have been obvious to combine Kim and Kim Kang-Yong for the benefit of obtaining the above limitations.
Kim in view of Kim Kang-Yong does not explicitly disclose, but Nishiyama discloses:
wherein the memory management circuit is configured to write first-type data into the first physical unit at a first write speed via the memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit, wherein the memory management circuit is further configured to write second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit, [Nishiyama discloses a clock generation circuit (clock control circuit) that can adjust a division ratio (parameter) of a divider (division circuit) contained in the clock generation circuit in order to change the clock signal frequency (para. 46, lines 1-14), where the first and second clock frequencies of the claim may correspond to different clock signal frequencies generated in Nishiyama by using different ratios (corresponding to first and second parameters)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Kim in view of Kim Kang-Yong by incorporating the teachings of Nishiyama to provide manual adjustment of a ratio used for dividing clock signal frequencies. Doing so would provide for more reduction of timing error by allowing the clock signal frequencies to be adjusted more often (Nishiyama: para. 6, line 1 – para. 7, line 6).
Therefore, it would have been obvious to combine Kim, Kim Kang-Yong, and Nishiyama for the benefit of obtaining the above limitations.
As per claim 16, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the first write speed is greater than the second write speed. [Kim teaches that the mode used for OS programming the OS code data uses a slower data transmission speed than the mode used for programming normal (other) data (para. 29, lines 1-13), where the write speed for the normal data, which corresponds to the claim's first-type data, is faster than the write speed for the OS code data, which corresponds to the claim's second-type data.]

As per claim 17, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the physical units are at least divided into a storage area and a system area [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the 'normal region' corresponds to the storage area and 'OS region' corresponds to the system area.], wherein the operation that the memory management circuit writes the first-type data into the first physical unit at the first write speed comprises: writing the first-type data into the first physical unit belonging to the storage area, and the operation that the memory management circuit writes the second-type data into the second physical unit at the second write speed comprises: writing the second-type data into the second physical unit belonging to the system area. [Kim teaches different areas, OS region and normal region, for storing OS code data and other data, respectively (para. 8, lines 1-14), where the data corresponding to the first-type and second-type data, other data and OS code data, are written to the storage areas in their respective regions corresponding to the storage area and the system area.]
As per claim 20, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 16 as shown above and further discloses:
wherein the first write speed and the second write speed differ by at least five times. [Kim teaches different modes for different data transmission speeds, where a ‘high-speed mode’ may transmit data at 52 megabytes/second a ‘HS 400 mode’ may transmit data at 400 megabytes/second (para. 28, lines 1-8), where the difference between the slowest speed mode, the high-speed mode at 52 megabytes/sec, and the fastest speed mode, the HS 400 mode at 400 megabytes/sec, differ by at least five times; Kim further teaches that, in the pre-coding mode in which OS code data (second-type data) is programmed, the ‘high-speed mode’ may be used while, in a normal mode for writing normal data, ‘HS 400 mode’ may be used (para. 29, lines 1-13), where the pre-coding mode using high-speed mode may correspond to the second write speed and the normal write mode using HS 400 may corresponds to the first write speed.]
As per claim 21, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above and further discloses:
wherein the first clock frequency is different from the second clock frequency. [Kim Kang-Yong teaches that its two clock frequencies are different from each other (para. 44, lines 3-18)]
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim Kang-Yong in view of Nishiyama in view of Iyer (US 20110271046 A1, hereonafter Iyer)
As per claim 5, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 1 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143
As per claim 12, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 8 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143
As per claim 19, Kim in view of Kim Kang-Yong in view of Nishiyama discloses all the limitations of claim 15 as shown above. It does not explicitly disclose, but Iyer discloses:
wherein the management data is used in one of a wear leveling operation, a bad block managing operation and a mapping table maintaining operation of the rewritable non-volatile memory module. [Iyer teaches a storage operating system containing the module necessary for performing wear leveling operation (para. 10, lines 1-11); further teaches the storage operating system may also be a general-purpose operating system (para. 4, lines 1-16)]
The disclosures by Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer are analogous because they are in the same field of endeavor of data storage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer, to modify the teachings of Kim in view of Kim Kang-Yong in view of Nishiyama to include the teaching of Iyer since both Kim in view of Kim Kang-Yong in view of Nishiyama and Iyer teach storage of operating systems. Therefore, it would have been a simple substitution of one type of operating system (operating system containing wearing leveling module) another type of operating system ready for improvement to provide predictable results (operating system with built-in functionalities for wear-leveling in order to reduce the amount of extra programs needed). MPEP 2143

Response to Arguments
In pages 8-12, the Applicant argues:
Claims 1-3, 6-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20190187925 Al, hereinafter Kim) in view of Kim Kang-Yong (US 20200073562 Al, hereonafter Kim Kang-Yong). Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable 8 over Kim in view of Kim Kang-Yong and Iyer (US 20110271046 Al, hereonafter Iver).
Regarding independent claim 1, claim | recites:
A data writing method for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical units, the plurality of physical units comprising a first physical unit and a second physical unit, the data writing method comprising:
writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and
writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit,
wherein the first-type data is different from the second-type data, and the first write speed is different from the second write speed, wherein the first-type data is user data from a host system, and the second-type data is management data for managing the rewritable non-volatile memory module.
(Emphasis added for visual aid)
Applicant respectfully submits that at least “writing first-type data into the first physical unit at a first write speed via a memory interface with a first clock frequency, wherein the first clock frequency is generated by a dividing circuit with a first control parameter provided by a clock control circuit; and” and “writing second-type data into the second physical unit at a second write speed via the memory interface with a second clock frequency, wherein the second clock frequency is generated by the dividing circuit with a second control parameter provided by the clock control circuit” in claim 1 above are novel over the arts of record. Rationales are discussed in detail hereafter.
Applicant submits that Kim discloses that “In an embodiment of the present disclosure, in the pre-coding mode in which OS code data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed slower than a set data transmission speed. In the normal write mode in which normal data is programmed, the memory system 1000 operates in a host interface mode having a data transmission speed faster than the set data transmission speed. For example, in the pre-coding mode, the memory system 1000 may operate in the high-speed mode while in the normal write mode, the memory system 1000 may operate in the HS 200 mode or the HS 400 mode, which have a data transmission mode faster than that of the high speed mode” (See Para. [0029] of Kim). That is, Kim teaches using different data transmission speeds for OS code data and normal data from the host on the host interface, but fails to teach different data transmission speeds are generated by “a dividing circuit” with a control parameter provided by a clock control circuit.
Additionally, Applicant notes the Office Action submits that Kim Kang-Yong discloses “In some cases, a device (e.g., a memory device 110) may include two or more memory dice (e.g., a memory die 160-a and a memory die 160-b) where the two or more memory dice (e.g., memory dice 160) are configured to receive a system clock signal (e.g., a command clock signal CK, a control clock signal CK) and a common data clock signal (e.g., a data clock signal WCK). In some cases, the system clock signal and the common data clock signal may be generated by a controller that may be common to the two or more memory dice (e.g., an external memory controller 105 or a device memory controller 155). The common controller may set (or cause to set by transmitting an indication to set) a speed of the system clock signal to a first speed (e.g., a speed corresponding to a low-speed operational mode), where the system clock signal may support the first speed and a second speed (e.g., a speed corresponding to a high-speed operational mode) greater than the first speed. The common controller (e.g., the external memory controller 105 or the device memory controller 155) may also disable (or cause to disable by transmitting an indication to disable) the common data clock signal based on setting the speed of the system clock signal to the first speed” (See Para. [0044] of Kim Kang-Yong). However, Kim Kang-Yong also fails to teach the system_clock signal supported _the first speed and a second speed is generated by “a dividing circuit” with a control parameter provided by a clock control circuit.
Accordingly, for at least the evidences and reasons submitted above, Applicant respectfully submits that Kim fails to disclose, teach or suggest the above-mentioned features of claim 1, and Kim Kang-Yong and Iyer fail to cure the above-noted deficiencies of Kim. Therefore, independent claim 1 stands novelty, non-obvious and patentable. Withdrawal of the obviousness rejection on claim 1 is respectfully requested. By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.
Regarding independent claims 8 and 15, for the same reasons set forth above for traversal of claim 1, claims 8 and 15 overcome the obviousness rejections of the Office. By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.
Regarding claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21, since claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 depend on claims 1, 8 and 15, these dependent claims overcome the obviousness rejections of the Office as a matter of law, for at least the reason that these dependent claims contain all features of claims 1, 8 and 15 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)). By not replying or responding to Office’s statements in the Office Action, the applicant is not acquiescing with Office’s position.
Regarding the argument that the independent claims as amended are not disclosed by the prior 103 rejection contained in the previous action, the Examiner agrees. However, please see the revised 103 rejections above pertaining to the relevant claims under Kim in view of Kim Kang-Yong in view of Nishiyama.
Regarding the arguments that the dependent claims are allowable due to their dependencies on the amended independent claims, please also see the rejections above pertaining to the relevant independent claims by Kim in view of Kim Kang-Yong in view of Nishiyama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093.  The examiner can normally be reached on Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.Y.K./            Examiner, Art Unit 4182


/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183